     Case 3:20-cv-02466-JLS-BGS Document 16 Filed 05/07/21 PageID.94 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   WENDY BURGO,                                        Case No.: 20-cv-2466 JLS (BGS)
12                                      Plaintiff,
                                                         ORDER GRANTING JOINT
13   v.                                                  MOTION TO DISMISS ACTION
                                                         WITH PREJUDICE
14   LIFE INSURANCE COMPANY OF
     NORTH AMERICA; and DOES 1 to 10,
15                                                       (ECF No. 15)
     inclusive,
16                                    Defendant.
17
18
19         Presently before the Court is the Parties’ Joint Motion to Dismiss Entire Action with
20   Prejudice (ECF No. 15). Good cause appearing, the Court GRANTS the Joint Motion. As
21   stipulated by the Parties, the Court DISMISSES WITH PREJUDICE, with each Party to
22   bear its or her own costs and attorney’s fees. The Clerk of Court shall close the file.
23         IT IS SO ORDERED.
24   Dated: May 7, 2021
25
26
27
28

                                                     1
                                                                                20-cv-2466 JLS (BGS)
